Title: To Thomas Jefferson from William Needham, 5 July 1808
From: Needham, William
To: Jefferson, Thomas


                  
                     Shoreham Vt. July 5 1808—
                  
                  To his Excellency Thomas Jefferson President of the Unnited States I have the honor Sir to enclose to you certain resolutions which ware adopted at A Numerious meeting of the Inhabitants of this and the adjoining towns assembled on the 4th. Instant for the purpose of Celebrating the day whih gave birth to this Nation. I have the honor Sir, to be your most Obedient and Verry humble Servant—
                  
                     Wm. A. Needham Secty.
                  
               